                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JOEY ROBERT MYSLINSKI,

        Plaintiff,

v.                                                              Case No: 8:17-cv-3104-T-36AEP

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.
                                              /

                                            ORDER

        This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Anthony E. Porcelli on January 22, 2019 (Doc. 23). Magistrate Judge Porcelli

recommends that the decision of the Commissioner be reversed and this matter be remanded

pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner for further administrative

proceedings. Neither party has objected to the Report and Recommendation and the time to do so

has expired.

        After careful consideration of the Report and Recommendation of the Magistrate Judge, in

conjunction with an independent examination of the court file, the Court is of the opinion that the

Magistrate Judge’s Report and Recommendation should be adopted, confirmed, and approved in

all respects.

        Accordingly, it is hereby ORDERED and ADJUDGED as follows:

        (1)     The Report and Recommendation of the Magistrate Judge (Doc. 23) is ADOPTED,

                CONFIRMED, and APPROVED in all respects and is made a part of this Order

                for all purposes, including appellate review.
       (2)    The final decision of the Commissioner is REVERSED.                This case is

              REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g)

              for further proceedings consistent with the Report and Recommendation.

       (3)    The Clerk is directed to terminate any pending motions, enter a judgment in favor

              of Plaintiff, and close this case.

       DONE and ORDERED at Tampa, Florida on February 6, 2019.




Copies furnished to:
Counsel of Record
U.S. Magistrate Judge Anthony E. Porcelli




                                                   2
